Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 22, 2018                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  158194 & (14)(15)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PATRICK A. COULTER,                                                                                                  Justices
            Plaintiff-Appellee,
  v                                                                  SC: 158194
                                                                     COA: 343868
                                                                     Washtenaw CC: 17-000660-NF
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 27, 2018 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted. The
  motion for stay is GRANTED. Trial court proceedings are stayed pending the
  completion of this appeal. On motion of a party or on its own motion, the Court of
  Appeals may modify, set aside, or place conditions on the stay if it appears that the
  appeal is not being vigorously prosecuted or if other appropriate grounds appear.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            August 22, 2018
         a0821
                                                                                Clerk